     Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 1 of 32




                                          EXHIBIT A


1.     Case Summary, Case No. CL-19-4553-G; Liliana I. Gutierrez v. T.J. Maxx of Texas, Inc.;
       in the County Court at Law No. 7 of Hidalgo County, Texas, (2 pages).

2.     Plaintiff’s Original Petition and Request for Disclosure, filed August 27, 2019 (7 pages).

3.     Citation issued August 30, 2019 (2 pages).

4.     Subpoena issued to City of Mission City Secretary on October 17, 2019 (7 pages).

5.     Defendant's Original Answer and Request for Jury Trial, filed October 28, 2019 (3 pages).

6.     Plaintiff’s Motion for Docket Control Conference and proposed order, filed October 28,
       2019 (3 pages).

7.     Plaintiff’s Motion for Entry and Inspection Upon Property, filed October 28, 2019 (3
       pages).

8.     Defendant’s First Amended Original Answer filed October 29, 2019 (4 pages).
            Case 4:19-cv-04270 Document 1-2COURT
                                    COUNTY   Filed
                                                 ATon
                                                   LAW10/30/19
                                                       #7      in TXSD Page 2 of 32
                                                 CASE SUMMARY
                                                CASE NO. CL-19-4553-G
 LILIANA I. GUTIERREZ                                             §                      Location: County Court at Law #7
 VS.                                                              §               Judicial Officer: Valdez, Sergio
 T.J. MAXX OF TEXAS, INC.                                         §                      Filed on: 08/27/2019
                                                                  §

                                                      CASE INFORMATION

                                                                                                    Injury or Damage - Other
                                                                                       Case Type:
                                                                                                    (OCA)


     DATE                                              CASE ASSIGNMENT

                 Current Case Assignment
                 Case Number                       CL-19-4553-G
                 Court                             County Court at Law #7
                 Date Assigned                     08/27/2019
                 Judicial Officer                  Valdez, Sergio



                                                      PARTY INFORMATION
                                                                                                         Lead Attorneys
Plaintiff           GUTIERREZ, LILIANA I.                                                           HERNANDEZ, DANIEL M.L.
                                                                                                                        Retained
                                                                                                               979-822-6100(W)

Defendant           T.J. MAXX OF TEXAS, INC.                                                              Rosenberg, Marshall G.
                                                                                                                        Retained
                                                                                                                713-759-1990(W)

     DATE                                      EVENTS & ORDERS OF THE COURT                                        INDEX

  10/29/2019         Clerk's Entry
                    CERTIFIED COPIES SENT VIA EMAIL AS REQUESTED

  10/29/2019     Request
                   Letter Requesting Certified copies of amended Answer and Docket Sheet

  10/29/2019         Amended
                    First Amended Original Answer, Affirmative Defenses and Jury Demand of Defendant
                    Marmaxx Operating Corp Incorrectly named as T.J. Maxx of Texas, Inc.

  10/29/2019         Request
                    Request for Certified Copies of Documents within File. Including docket sheet

  10/28/2019         Motion
                    Plaintiff's Motion for Entry and Inspection Upon Property                                            10/29/19

  10/28/2019         Order Filed
                    Order Setting Docket Control Conference

  10/28/2019         Motion
                    PLAINTIFF S MOTION FOR DOCKET CONTROL CONFERENCE

  10/28/2019         Answer
                    Original Answer of Defendant Marmaxx Operating Corp. Incorrectly Named as T.J. Maxx



    EXHIBIT 1                                               PAGE 1 OF 2                                         Printed on 10/29/2019 at 2:53 PM
       Case 4:19-cv-04270 Document 1-2COURT
                               COUNTY   Filed
                                            ATon
                                              LAW10/30/19
                                                  #7      in TXSD Page 3 of 32
                                        CASE SUMMARY
                                       CASE NO. CL-19-4553-G
10/22/2019      Subpoena Returned
               SERVED CITY OF MISSION

08/30/2019      Citation Issued
               CITATION ISSUED TO T J MAXX OF TEXAS INC

08/27/2019      Original Petition (OCA)
               PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

  DATE                                         FINANCIAL INFORMATION

             Defendant T.J. MAXX OF TEXAS, INC.
             Total Charges                                                          116.00
             Total Payments and Credits                                             116.00
             Balance Due as of 10/29/2019                                             0.00

             Plaintiff GUTIERREZ, LILIANA I.
             Total Charges                                                          324.00
             Total Payments and Credits                                             324.00
             Balance Due as of 10/29/2019                                             0.00




                                                                                10/29/19




                                                  PAGE 2 OF 2             Printed on 10/29/2019 at 2:53 PM
    Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 4 of 32




                                                                   10/29/19



EXHIBIT 2
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 5 of 32




                                                                 10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 6 of 32




                                                          10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 7 of 32




                                                         10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 8 of 32




                                                           10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 9 of 32




                                                           10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 10 of 32




                                                          10/29/19
        Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 11 of 32Electronically Submitted
                                                                                    8/30/2019 3:20 PM
                                                                                                              Hidalgo County Clerk
                                                                                                  Accepted by: Ester Espinoza
                                          CAUSE NO. CL-19-4553-G
THE STATE OF TEXAS
COUNTY OF HIDALGO


 NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you.”

     To:        T.J. MAXX OF TEXAS, INC.
                CT CORPORATION SYSTEM
                1999 BRYAN STREET SUITE 900
                DALLAS, TEXAS 75201

GREETINGS: You are commanded to appear by filing a written answer to the Plaintiff’s petition at or before 10
o’clock A.M. on or before the Monday next after the expiration of twenty (20) days after the date of service
hereof, before the Honorable County Court At Law #7 of Hidalgo County, Texas, by and through the Hidalgo
County Clerk at 100 N. Closner, First Floor, Edinburg, Texas 78539.

Said Plaintiff’s Petition was filed in said Court, on the 27th day of August, 2019 in this Cause Numbered CL-19-
4553-G on the docket of said Court, and styled,

                                          LILIANA I. GUTIERREZ
                                                    vs.
                                         T.J. MAXX OF TEXAS, INC.

The nature of Plaintiff’s demand is fully shown by a true and correct copy of Plaintiff’s Original accompanying
this Citation and made a part hereof.

NAME & ADDRESS OF ATTORNEY FOR PLAINTIFF:
  DANIEL M.L. HERNANDEZ
  308 E VILLA MARIA RD
  BRYAN TX 77801-3151

The officer executing this citation shall promptly serve the same according to requirements of law, and the
mandates hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at Edinburg, Texas this 30th day of
August, 2019.

                                                         ARTURO GUAJARDO, JR.
                                                         COUNTY CLERK, HIDALGO COUNTY, TEXAS
                                                         100 N. CLOSNER
                                                         EDINBURG, TEXAS 78539
                                                         COUNTY COURT AT LAW #7


                                                         BY __________________________________ DEPUTY
                                                                      ESTER C. ESPINOZA
                                                                                          10/29/19




    EXHIBIT 3
         Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 12 of 32Electronically Submitted
                                                                                     8/30/2019 3:20 PM
                                                                                                                            Hidalgo County Clerk
                                                                                                                 Accepted by: Ester Espinoza
SHERIFF’S/CONSTABLE’S/CIVIL PROCESS

SHERIFF’S RETURN
        Came to hand on the ________ day of _________________________, 20 ____, at __________ o’clock ________
M., by Deputy (Sheriff/Constable)/Civil Process Server and to-wit the following:

DEFENDANT SERVED

          Service was EXECUTED on the above referenced Defendant, in person, in Hidalgo County, Texas and served with
a true copy of this Citation, with the date of delivery endorsed thereon, together with the accompanying copy of the
Plaintiff’s Petition, at the following
Date, time, and place, to-wit:

         NAME ___________________ DATE _________ TIME _______ PLACE __________________


         By: __________________________________                            By: __________________________________
                CIVIL PROCESS SERVER                                              DEPUTY SHERIFF/CONSTABLE

DEFENDANT NOT SERVED
         Service was ATTEMPTED at the above address on the above referenced Defendant on the following date(s) and
time(s), but to no avail:

         NAME _________________ DATE __________ TIME __________ PLACE ________________________

         NAME _________________ DATE __________ TIME __________ PLACE ________________________

         NAME _________________ DATE __________ TIME __________ PLACE ________________________


         By; ___________________________________                  By: __________________________________
                 CIVIL PROCESS SERVER                                    DEPUTY SHERIFF/CONSTABLE


                           COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,
                                        CONSTABLE OR CLERK OF THE COURT
In accordance to rule 107, the officer or authorized person who serves or attempts to serve a citation must sign the return. If
the return is signed by a person other than a sheriff, constable or the clerk of the court, the return must either be verified or be
signed under the penalty of perjury. A return signed under penalty of perjury must contain the statement below in
substantially the following form:

“My name is __________________________, my date of birth is __________________and my address is

_________________________________. I declare under penalty of perjury that the foregoing is true and correct

EXECUTED in ______________County, state of Texas, on the ___ day of _________, 20____.


_________________________________
DECLARANT

___________________________________________
If Certified by the Supreme Court of Texas
Date of Expiration /SCH Number

                                                                                                        10/29/19
   Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 13 of 32




                                                                   10/29/19




EXHIBIT 4
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 14 of 32




                                                                     10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 15 of 32




                                                                      10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 16 of 32




                                                              10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 17 of 32




                                                               10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 18 of 32




                                                                10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 19 of 32




                                                                  10/29/19
   Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 20 of 32




                                                                       10/29/19


EXHIBIT 5
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 21 of 32




                                                                  10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 22 of 32




                                                                10/29/19
   Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 23 of 32




            10/29/19




EXHIBIT 6
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 24 of 32




          10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 25 of 32




                  10/29/19
   Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 26 of 32




                                                   10/29/19




EXHIBIT 7
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 27 of 32




                                              10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 28 of 32




                                               10/29/19
   Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 29 of 32




                                                                             10/29/19


EXHIBIT 8
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 30 of 32




                                                               10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 31 of 32




                                                               10/29/19
Case 4:19-cv-04270 Document 1-2 Filed on 10/30/19 in TXSD Page 32 of 32




                                                                10/29/19
